Citation Nr: 1044726	
Decision Date: 11/30/10    Archive Date: 12/03/10

DOCKET NO.  08-39 384	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South 
Carolina


THE ISSUE

Entitlement to a rating in excess of 10 percent for right foot 
bunion.


ATTORNEY FOR THE BOARD

D. M. Donahue, Associate Counsel 


INTRODUCTION

The Veteran had active military service from October 1978 to 
October 1998.

The appeal comes before the Board of Veterans' Appeals (Board) 
from July 2007 rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Columbia, South Carolina, 
which denied the Veteran's claim for an increased rating for left 
and right foot bunions.  Subsequently, a September 2008 RO rating 
decision increased each of the Veteran's disability ratings for 
right and left foot bunions to 10 percent.  

In an October 2008 RO rating decision, the RO granted a temporary 
total disability (TTR) rating based on surgical or other 
treatment of the right foot necessitating convalescence effective 
July 25, 2008, and with the 10 percent evaluation continued from 
September 1, 2008. 

In March 2010 the Board denied the claim for an increased rating 
for the left foot bunion and remanded the claim for right foot 
bunion for further development.

The issue of service connection for a surgical scar, 
residual of a July 2008 right foot bunionectomy has been 
raised by the record, and is referred to the RO for 
actions deemed appropriate. 

FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claim on appeal has been accomplished.

2. Competent medical evidence demonstrates that the Veteran's 
right foot bunion is manifested by deformation of the right 
hallux with hammertoe deformation and complaints of pain with 
walking.


CONCLUSION OF LAW

The criteria for a rating in excess of 10 percent for a right 
foot bunion have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 
5107 (West 2002 & Supp. 2006); 38 C.F.R. §§ 3.102, 3.159, 4.1, 
4.2, 4.3, 4.7, 4.71a, Diagnostic Code 5280 (2009).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

The provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a), and as interpreted by the United States Court of 
Appeals for Veterans Claims (the Court) have been fulfilled.  In 
this case, the Veteran filed her claim for an increased rating in 
October 2006.  Thereafter, she was notified of the provisions of 
the VCAA by the RO in correspondence dated in December 2006 and 
March 2010.  These letters notified the Veteran of VA's 
responsibilities in obtaining information to assist her in 
completing her claim, identified the Veteran's duties in 
obtaining information and evidence to substantiate her claim, and 
provided other pertinent information regarding VCAA. 
 Subsequently, the claim was reviewed and a supplemental 
statement of the case (SSOC) was issued in August 2010.  See 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a), Quartuccio v. 
Principi, 16 Vet. App. 183 (2002), Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  See also Mayfield v. Nicholson, 19 Vet. App. 
103, 110 (2005), reversed on other grounds, 444 F.3d 1328 (Fed. 
Cir. 2006); Mayfield v. Nicholson (Mayfield II), 20 Vet. App. 537 
(2006); Kent v. Nicholson, 20 Vet. App. 1 (2006), Mayfield v. 
Nicholson (Mayfield III), 499 F.3d 1317 (Fed. Cir 2007).  The 
Board notes that 38 C.F.R. § 3.159 was revised, effective May 30, 
2008, removing the sentence in subsection (b)(1) stating that VA 
will request the claimant provide any evidence in the claimant's 
possession that pertains to the claim.  Subsection (b)(3) was 
also added and notes that no duty to provide § 5103(a) notice 
arises "[u]pon receipt of a Notice of Disagreement" or when 
"as a matter of law, entitlement to the benefit claimed cannot 
be established."  See 73 Fed. Reg. 23,353-23,356 (Apr. 30, 
2008).

During the pendency of this appeal, the United States Court of 
Appeals for Veterans Claims (hereinafter "the Court") in 
Dingess v. Nicholson, 19 Vet. App. 473 (2006), found that the 
VCAA notice requirements applied to all elements of a claim.  An 
additional notice as to this matter was provided in December 
2006.

The Veteran has been made aware of the information and evidence 
necessary to substantiate her claim and has been provided 
opportunities to submit such evidence.  A review of the claims 
file also shows that VA has conducted reasonable efforts to 
assist her in obtaining evidence necessary to substantiate her 
claim during the course of this appeal.  The Veteran's service 
treatment records and all relevant VA and private treatment 
records pertaining to her service-connected disability have been 
obtained and associated with her claims file.  She has also been 
provided with VA examinations in July 2007, July 2008 and July 
2010 to assess the current state of her service-connected right 
foot bunion.

Furthermore, the Veteran has not identified any additional, 
relevant evidence that has not otherwise been requested or 
obtained.  She has been notified of the evidence and information 
necessary to substantiate her claim, and she has been notified of 
VA's efforts to assist her.  See Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  As a result of the development that has been 
undertaken, there is no reasonable possibility that further 
assistance will aid in substantiating her claim.

Laws and Regulations

The severity of a service-connected disability is ascertained, 
for VA rating purposes, by the application of rating criteria set 
forth in VA's Schedule for Rating Disabilities, 38 C.F.R. Part 4 
(2009) (Schedule).  To evaluate the severity of a particular 
disability, it is essential to consider its history.  See 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991); 38 C.F.R. §§ 4.1 
and 4.2 (2009).

Where there is a reasonable doubt as to the degree of disability, 
such doubt will be resolved in favor of the claimant.  See 38 
C.F.R. §§ 3.102, 4.3 (2009).  In addition, where there is a 
question as to which of two disability evaluations should be 
applied, the higher evaluation will be assigned if the disability 
picture more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating will be assigned.  See 38 
C.F.R. § 4.7 (2009).

The Board further acknowledges that a claimant may experience 
multiple distinct degrees of disability that might result in 
different levels of compensation from the time the increased 
rating claim was filed until a final decision is made.  See Hart 
v. Mansfield, 21 Vet. App. 505 (2007).  The analysis in the 
following decision is therefore undertaken with consideration of 
the possibility that different ratings may be warranted for 
different time periods.

The United States Court of Appeals for Veterans Claims (the 
Court) held that in evaluating a service-connected disability, 
functional loss due to pain under 38 C.F.R. § 4.40 (1997) and 
functional loss due to weakness, fatigability, incoordination or 
pain on movement of a joint under 38 C.F.R. § 4.45 (1997) must be 
considered.  The Court also held that, when a Diagnostic Code 
does not subsume 38 C.F.R. §§ 4.40 and 4.45, those provisions are 
for consideration, and that the rule against pyramiding set forth 
in 38 C.F.R. § 4.14 does not forbid consideration of a higher 
rating based on a greater limitation of motion due to pain on 
use, including use during flare-ups.  See DeLuca v. Brown, 8 
Vet.App. 202, 206 (1995).

5003  Arthritis, degenerative (hypertrophic or 
osteoarthritis):
Degenerative arthritis established by X-ray findings will be 
rated on the basis of limitation of motion under the appropriate 
diagnostic codes for the specific joint or joints involved (DC 
5200 etc.). When however, the limitation of motion of the 
specific joint or joints involved is noncompensable under the 
appropriate diagnostic codes, a rating of 10 pct is for 
application for each such major joint or group of minor joints 
affected by limitation of motion, to be combined, not added under 
diagnostic code 5003. Limitation of motion must be objectively 
confirmed by findings such as swelling, muscle spasm, or 
satisfactory evidence of painful motion. In the absence of 
limitation of motion, rate as below:
With X-ray evidence of involvement of 2 or more major 
joints or 2 or more minor joint groups, with occasional 
incapacitating exacerbations
20
With X-ray evidence of involvement of 2 or more major 
joints or 2 or more minor joint groups
10
Note (1): The 20 pct and 10 pct ratings based on X-ray findings, 
above, will not be combined with ratings based on limitation of 
motion.
Note (2): The 20 pct and 10 pct ratings based on X-ray findings, 
above, will not be utilized in rating conditions listed under 
diagnostic code 5013 to 5024, inclusive.
See 38 C.F.R. § 4.71a, Diagnostic Code 5003 (2010).

8280  Hallux valgus, unilateral: 
Operated with resection of metatarsal head
10
Severe, if equivalent to amputation of great toe
10
See 38 C.F.R. § 4.71a, Diagnostic Code 5280 (2010).

5284  Foot injuries, other:
Severe
30
Moderately severe
20
Moderate
10
Note: With actual loss of use of the foot, rate 40 percent.
See 38 C.F.R. § 4.71a, Diagnostic Code 5284 (2010).

Loss of use of a hand or a foot, for the purpose of special 
monthly compensation, will be held to exist when no effective 
function remains other than that which would be equally well 
served by an amputation stump at the site of election below elbow 
or knee with use of a suitable prosthetic appliance. The 
determination will be made on the basis of the actual remaining 
function of the hand or foot, whether the acts of grasping, 
manipulation, etc., in the case of the hand, or of balance and 
propulsion, etc., in the case of the foot, could be accomplished 
equally well by an amputation stump with prosthesis. 
(a)  Extremely unfavorable complete ankylosis of the knee, 
or complete ankylosis of 2 major joints of an extremity, or 
shortening of the lower extremity of 3-1/2 inches (8.9 
cms.) or more, will be taken as loss of use of the hand or 
foot involved. 
(b)  Complete paralysis of the external popliteal nerve 
(common peroneal) and consequent, footdrop, accompanied by 
characteristic organic changes including trophic and 
circulatory disturbances and other concomitants 
confirmatory of complete paralysis of this nerve, will be 
taken as loss of use of the foot. 
38 C.F.R. § 4.63 (2010)

Factual Background and Analysis

In this case, the RO granted service connection for right and 
left feet bunions in January 1999 upon the Veteran's separation 
from active duty.  

In a November 2006 Montcrief Army Community Hospital (ACH) note, 
the examiner found hallux valgus of both feet, tenderness on 
palpation of both feet, tenderness of palpation of the posterior 
aspect of the heel, tenderness on the palpation of both heels, 
feet did not demonstrate full range of motion, no swelling or 
erythema of the feet, and no pain by motion.  The examiner also 
noted deformity of both great toes, tenderness on palpation of 
the toes, toe motion was normal, no pain elicited by motion of 
the toes, and no tenderness on ambulation in toes.  

A subsequent November 2006 Montcrief ACH x-ray report found spurs 
at the calcaneal tuberosity both at the Achilles tendon 
attachment and plantar aponeurosis attachment bilaterally (worse 
on the right side) and slight degenerative changes at the 
metacarpophalangeal (MP) joint great toe bilaterally with soft 
tissue swelling.  The report also noted slight osteophyte along 
the medial head of both first metatarsal joints, mild hindfoot 
valgus, and mild pes planus. 

In a December 2006 Montcrief ACH podiatry note, the Veteran 
complained of pain in the heels, right worse than left, going on 
two to three months.  She stated she had a hard time walking, she 
had shooting pain, and that sometimes her bunions became red and 
hurt.  Upon examination, the examiner noted hallux valgus of both 
feet, tenderness on palpitation of the medial plantar aspect of 
the heel, no swelling of the feet, no erythema of the feet, no 
abnormal warmth of the feet, no tenderness on palpation of the 
posterior aspect of the heel, no tenderness on palpation of the 
intermetatarsal spaces of both feet, foot motion was normal, no 
pain elicited by foot motion, prominence at the first metatarsal 
head, and tenderness on palpation of the medial longitudinal 
arch.  The examiner diagnosed plantar fasciitis and bunions.  

In a January 2007 VA examination report, the Veteran complained 
of increasing pain and discomfort in her feet.  She indicated 
poor response to treatment with orthotics, and that she had not 
had foot surgery or other treatment.  She reported that her pain 
affected her occupation and that standing more than a few minutes 
caused her to begin limping when she ambulated, and that it 
affected her daily activities of doing chores, cleaning, 
dressing, and bathing.  Upon physical examination, the examiner 
found painful motion of the great toes, tenderness at the 
attachment sites of the bilateral plantar fascia on the 
calcaneus, and no weakness or instability.  The examiner 
diagnosed bilateral bunions and hallux valgus deformities. 

In a February 2008 VA podiatry note, the Veteran complained of 
painful bunions for the last ten years.  Upon examination, the 
examiner found hallux valgus with bunions, second toes adducting 
over the great toes, bilaterally, excessive pronation, tinea 
pedis, elongated second and third metatarsals on x-ray report, 
pain on simple touch of both bunions and plantarily both second 
and third metatarsal heads.  The examiner diagnosed bunions, 
tendon imbalance, adduction of toes two, three, and four and 
hammertoes, bilateral. 

In a July 2008 VA feet examination, the Veteran complained of 
foot pain and that she could only wear tennis shoes as a result 
of her constant pain, she had inserts that did not work very 
well, her feet affected her job as part time analyst because she 
needed mobility, and it affected her activities of daily living 
because she could no longer walk.  She had received three 
cortisone shots in the right foot, and was scheduled for surgery 
in the right foot later that month.  She denied flare-ups but 
stated that she had constant foot pain, and she reported both 
standing and walking were affected.  Upon examination of the 
right foot, the examiner noted hallux valgus with bunions, her 
second toe adducted over her great toe with the left foot greater 
than the right, excessive pronation, mycotic changes, no 
tenderness on manipulation of the Achilles tendon or abnormal 
alignment, no painful or restricted motion, abnormal weight 
bearing, weakness or instability, diffuse tenderness over the 
hallux valgus, bunions, or arch.  The diagnosis was bilateral 
hallux valgus with bunions and hammertoes. 

March and July 2008 VA progress notes reported hallux abducto 
valgus with bilateral bunions and pes planus. 

In later July 2008, the Veteran underwent a modified Austin 
bunionectomy of the right foot, with internal screw fixation on a 
VA outpatient basis.  She was instructed to return to the clinic 
for follow-up about two weeks later.  When seen in August 2008, 
the physician noted 1+ edema.  The incision was dry and intact.  
The sutures were removed.  The examiner noted that to date, there 
had been good progress.  Similar findings were noted in September 
2008.  An October 2008 note indicated that the foot was healing 
well.  Range of motion exercises were encouraged, and she was 
released to return to work with no restrictions.  VA outpatient 
treatment records dated through May 2009 reflect no right foot 
complaints.  

In July 2010, the Veteran underwent a VA Foot examination.  The 
claims folder was reviewed by the physician.  Subjectively, the 
Veteran complained of pain and cramping over the dorsum of the 
metatarsophlangeal joints of the right foot, and that the 
surgical was painful and itched.  She used corrective inserts to 
give her relief, and could only wear tennis shoes.  She related 
that she was currently employed in a sitting job.  She stated 
that her scar itched requiring her to take off her shoe at work.  
When she sat for long periods of time, her feet became stiff and 
she limped when she started to walk again.  Her activities of 
daily living were affected in that when she arose in the morning, 
she limped and felt like she had to "regain her balance."  She 
endorsed no flare-ups and stated that her pain was constant.  

Objective examination of the right foot revealed no corns, 
calluses or edema.  She had mild planus which corrected with heel 
rise.  She had no tenderness over the Achilles and her Achilles 
was of normal alignment.  She had a well-healed surgical scar 
which was somewhat hyperesthetic.  The scar was well healed with 
no raised portions or discolorations.  The Veteran endorsed 
painful motion throughout the midfoot and hindfoot and reacted 
very dramatically to manipulation of the foot.  There was no 
restriction of motion of the foot.  She had tenderness to 
palpation over the medial and lateral aspects of the ankle 
joints, over the dorsum and plantar aspects of the 
metatarsophlangeal joint, over the entire length of the hallux.  
She exhibited no abnormal weightbearing with normal stance and 
gait, but when asked to heel rise, she went up on the lateral 
column.  She exhibited no weakness or instability of the foot.  
X-ray films of the right foot demonstrated hallus valgus 
correction which was well-healed.  There was retained hardware in 
place which was in satisfactory position.  She had overall 
acceptable alignment on nonweightbearing films.  The diagnosis 
was right foot hallux valgus status post correction, with a well-
healed surgical scar with suggestive hyperesthesia.  The 
physician commented that the foot appeared to have healed 
satisfactorily from her procedure.  She did continue to have 
subjective pain which may or may not be related to the previous 
surgery, but radiographically and functionally her bunion 
appeared to have healed satisfactorily from surgery.

Analysis

Based upon the evidence of record, the Board finds the service-
connected hallux valgus with bunion in the right foot is 
presently manifested by deformation of the right hallux with 
hammertoe deformation and complaints of pain with walking.  The 
Veteran is in receipt of the maximum allowable rating of 10 
percent under Diagnostic Code 5280 for a severe hallux valgus.  
Furthermore, competent medical evidence does not state the 
condition was ever "moderately severe" to warrant a 20 percent 
rating under Diagnostic Code 5284 for foot injuries.

Disabilities of the foot are rated under 38 C.F.R. § 4.71a, 
Diagnostic Codes 5276 through 5284; however, several of these 
diagnostic codes are simply not applicable to the Veteran's right 
foot disorder because, in some cases, her current rating is equal 
to the maximum rating allowed under a particular rating code; or 
simply because she does not have, nor has contended to have, a 
diagnosis of the rated disability.  See Butts v. Brown, 5 Vet. 
App. 532, 539 (1993) (holding that the Board's choice of 
diagnostic code should be upheld so long as it is supported by 
explanation and evidence). 

Although the Veteran was found to have degenerative changes in 
the right foot in 2006, the Board notes that the criteria 
contained in Diagnostic Code 5003 for rating impairment due to 
arthritis would not serve to increase the Veteran's current 
disability ratings beyond 10 percent for the right foot 
disability.  A higher rating is not justified.

The Board acknowledges the Veteran's contentions that her right 
foot hallux valgus is severely disabling.  The Veteran is 
competent to testify as to the degree of her foot discomfort; 
however, as noted above, the Veteran is not a licensed medical 
practitioner and is not competent to offer opinions on questions 
of medical causation or diagnosis.  See Grottveit v. Brown, 5 
Vet. App. 91 (1993); see also Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).

The Board has also considered whether a compensable rating based 
on a greater limitation of motion due to pain on use, including 
use during flare-ups, is warranted.   The Board observes that 
there is no objective evidence that the right foot is further 
limited by fatigue, weakness, lack of endurance, or 
incoordination, and the Veteran stated in her July 2008 and July 
2010 feet examinations that she did not experience flare-ups.  
See 38 C.F.R. §§ 4.40, 4.45 (2009); DeLuca v. Brown, 8 Vet. App. 
202 (1995).  There is no indication that the Veteran's subjective 
complaints or any objective medical findings of weakness, 
fatigability, and lack of endurance caused functional loss 
greater than that contemplated by the assigned 10 percent rating 
for right foot hallux valgus.  Further, In this case, however, 
while the veteran complained of pain associated with the 
disability at issue, "a finding of functional loss due to pain 
must be 'supported by adequate pathology and evidenced by the 
visible behavior of the claimant.  38 C.F.R. § 4.40."  Johnston 
v. Brown, 10 Vet.App. 80, 85 (1997).  While the veteran 
subjectively complained of discomfort in the extremes of 
movement, the pathology and objective observations of the 
claimant's behavior do not satisfy the requirements for a higher 
evaluation.  Thus, the Board finds that 38 C.F.R. §§ 4.40, 4.45, 
and 4.59 do not provide a basis for a higher rating.

For all the foregoing reasons, the Veteran's claim for 
entitlement to a rating in excess of 10 percent for a right foot 
disability must be denied.  The Board has considered staged 
ratings, under Fenderson v. West, 12 Vet. App. 119 (1999) and 
Hart v. Mansfield, 21 Vet. App. 505 (2007), but concludes that 
they are not warranted.  Since the preponderance of the evidence 
is against these claims, the benefit of the doubt doctrine is not 
for application.  See Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).

Finally, the Board has considered whether the Veteran's right 
foot bunion presents an exceptional or unusual disability picture 
as to render impractical the application of the regular schedular 
standards such that referral to the appropriate officials for 
consideration of an extraschedular rating is warranted.  Here, 
the rating criteria reasonably describe the Veteran's disability 
level and symptomatology and provide for higher ratings for 
additional or more severe symptoms than currently shown by the 
evidence.  Thus, her disability picture is contemplated by the 
rating schedule, and the assigned schedular evaluations are, 
therefore, adequate.  See Thun v. Peake, 22 Vet. App. 111, 115 
(2008).  Consequently, referral by the RO to the Chief Benefits 
Director of VA's Compensation and Pension Service, under 38 
C.F.R. § 3.321, is not warranted.  See Bagwell v. Brown, 9 Vet. 
App. 337 (1996).

ORDER

Entitlement to a rating in excess of 10 percent for right foot 
bunion is denied.



		
	RENÉE M. PELLETIER
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


